Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
the device that is configured to facilitate a change in direction of drilling (see claim 15; the device appears to be directed to the “wedging system”); 
the “wedging system” (see claim 16);
the “fluid driven hammer drill system” (see claim 17),
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, the article “a” should be replaced with --the-- in the phrase “a drill string” to avoid a double inclusion issue.
Claims 2-17 are objected to because of the following informalities: in line 1, the article “A” should be replaced with --The-- in the phrase “A system” to avoid a double inclusion issue.
Claim 3 is objected to because of the following informalities: in line 6, the phrase “the coupling members” should be replaced with --the plurality of coupling members-- to use consistent claim terminology.
Claim 8 is objected to because of the following informalities: in line 3, the phrase “the coupling members” should be replaced with --the plurality of coupling members-- to use consistent claim terminology.
Claim 9 is objected to because of the following informalities: in line 1, the phrase “the coupling members” should be replaced with --the plurality of coupling members-- to use consistent claim terminology.
Claim 10 is objected to because of the following informalities: in line 1, the phrase “the coupling members” should be replaced with --the plurality of coupling members-- to use consistent claim terminology.
Claim 15 is objected to because of the following informalities: in line 1, the claim term “the device” should be replaced with --the one ore more devices-- to use consistent claim terminology.
Claim 16 is objected to because of the following informalities: in line 1, the claim term “the device” should be replaced with --the one ore more devices-- to use consistent claim terminology.
Claim 17 is objected to because of the following informalities: in line 1, the claim term “the device” should be replaced with --the one ore more devices-- to use consistent claim terminology.
Claim 17 is objected to because of the following informalities: in line 2, it is suggested to insert the article --an-- before the claim term “inner core” to improve clarity.
Claim 17 is objected to because of the following informalities: in line 3, it is suggested to insert the article --a-- before the claim term “drill bit” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the metes and bounds between the “guide surface” (edge 26) and the “socket” (socket 34) are unclear because it is not clear if the guide surface comprises the socket or if the socket is a different component from the guide surface. For examination purposes, examiner assumes that the guide surface comprises the socket.
Regarding independent claim 18 line 2, the phrase “and of transferring torque” is unclear. The claim language is awkward and renders the claim unclear. For examination purposes, examiner assumes that the claim recites “A method of delivering one or more devices to a downhole end of a drill string to perform one or more downhole functions and to transfer torque from the drill string to the one or more devices”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11136842. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘842 are narrower in scope and anticipate the claims of ‘384.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al. US6648069.
Regarding independent claim 1, Dewey discloses, in Figures 1-16,
A downhole device delivery and drive transfer system (Dewey; Fig. 1-16) comprising: a sub (Dewey; landing sub 86 with orientation key 72) arranged to attach to a drill string (Dewey; col. 12:51-52 “drill pipe”); a tool (Dewey; reference member insertable locator tool 10) configured to travel through a drill string and into the sub when the sub is attached to the drill string; and a guide mechanism (Dewey; orientation member 16 of reference member insertable locator tool 10) operable between the sub and the tool to guide the tool to a known rotational orientation relative to the sub as the tool travels into the sub (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), at which the tool is able to releasably couple to the sub (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), whereby the sub and the tool together form a torque transmission system so that torque imparted to the drill string is transferred by the sub to the tool (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), the tool further being arranged to carry one or more devices (Dewey; setting tool 90) for performing one or more downhole functions (Dewey; setting tool 90 for setting downhole tools), and wherein the guide mechanism comprises a guide surface (Dewey; orientation surface 66 and slot 70 of orientation member 16) supported by the sub, and a key (Dewey; orientation key 72) on the tool, the key being arranged to engage with the guide surface (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), wherein the tool is able to rotate about its longitudinal axis on engagement of the key with the guide surface (Dewey; Fig. 1-16), thereby to guide the tool to the known rotational orientation relative to the sub (Dewey; Fig. 1-16).

Regarding claim 15, Dewey discloses A system as claimed in claim 1, wherein the device to be carried by the tool is configured, while a hole is being drilled by the drill string, to facilitate a change in direction of drilling of the hole (Dewey; col. 12:37-44 “whipstock” is disposed on reference member 10 that comprises the orientation member 16).

Regarding claim 16, Dewey discloses A system as claimed in claim 1, wherein the device to be carried by the tool is a wedging system being arranged to contact a surface of, or be suspended in, a hole being drilled by the drill string to facilitate a change in direction of drilling of the hole (Dewey; col. 12:37-44 “whipstock” is disposed on reference member 10 that comprises the orientation member 16).

Regarding independent claim 18, Dewey discloses, in Figures 1-16,
A method (Dewey; Fig. 1-16) of delivering one or more devices (Dewey; setting tool 90) to a downhole end of a drill string (Dewey; col. 12:51-52 “drill pipe”) to perform one or more downhole functions (Dewey; setting tool 90 for setting downhole tools) and of transferring torque from the drill string to the one or more devices (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), the method comprising: providing a sub (Dewey; landing sub 86 with orientation key 72) attached to the downhole end of the drill string, wherein the sub has a guide surface (Dewey; orientation surface 66 and slot 70 of orientation member 16); delivering a tool (Dewey; reference member insertable locator tool 10) through the drill string and into the sub, wherein the tool is arranged to carry the one or more devices (Dewey; Fig. 1-16), and the tool has a key (Dewey; orientation key 72) being arranged to engage with the guide surface (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10); guiding the tool to a known rotational orientation relative to the sub as the tool travels into the sub (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), whereby the key engages the guide surface to rotate the tool about its longitudinal axis (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10); and releasably coupling the tool to the sub in the known rotational orientation (Dewey; col. 14:52-53 orientation key 72 engages orientation surface 66 and slot 70 of orientation member 16 of reference member 10), so that torque, when applied to the drill string, is transferred by the sub to the tool and the device (Dewey; Fig. 1-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby US5351765 in view of McLeod US6173796.
Regarding independent claim 1, Ormsby discloses, the use of inner core barrel 26B in Figures 1-4 and Figure 8 (Ormsby; Figures 1-4 discloses the generic method/operations that is generic to the various embodiments of inner core barrel 26, 26A, 26B, and 26C),
A downhole device delivery and drive transfer system (Ormsby; Fig. 1-4 and 8; assembly of Figure 1 with the use of inner core barrel 26B of Figure 8) comprising: a sub (Ormsby; Fig. 8; assembly of outer core barrel 12 and core head 40) arranged to attach to a drill string (Ormsby; Fig. 1; drill string 16); a tool (Ormsby; Fig. 8; inner core barrel 26B except for drill plug 80) configured to travel through a drill string and into the sub when the sub is attached to the drill string (Ormsby; Fig. 1-3 and 8); whereby the sub and the tool together form a torque transmission system so that torque imparted to the drill string is transferred by the sub to the tool (Ormsby; col. 8:3-7; key 84 provides torque transmission to yield “drill plug 80 rotate with core head 14”), the tool further being arranged to carry one or more devices (Ormsby; drill plug 80) for performing one or more downhole functions (Ormsby; Fig. 1-3 and 8; drilling functions/operations).
Ormsby does not disclose a guide mechanism operable between the sub and the tool to guide the tool to a known rotational orientation relative to the sub as the tool travels into the sub, at which the tool is able to releasably couple to the sub; wherein the guide mechanism comprises a guide surface supported by the sub, and a key on the tool, the key being arranged to engage with the guide surface, wherein the tool is able to rotate about its longitudinal axis on engagement of the key with the guide surface, thereby to guide the tool to the known rotational orientation relative to the sub.
McLeod teaches, in Figures 1-4 and 5B, a guide mechanism (McLeod; Fig. 1-4 and 5B; the portion of sleeve 10 that comprises peaks 16 and 18 and land 46) operable between the sub (McLeod; sleeve 10 with peaks 16/18 and land 46) and the tool (McLeod; running tool 24 with latch dogs 20 and 22) to guide the tool to a known rotational orientation relative to the sub as the tool travels into the sub (McLeod; Fig. 5B; known rotational orientation is established between land 46 and latch dog 20), at which the tool is able to releasably couple to the sub (McLeod; Fig. 5B; sleeve 10 and running tool 24 are releasably coupled from the known rotational orientation); wherein the guide mechanism comprises a guide surface (McLeod; peaks 16 and 18 and land 46) supported by the sub, and a key on the tool (McLeod; latch dog 20 of the latch dogs 20 and 22), the key being arranged to engage with the guide surface (McLeod; col. 4:53-57 latch dog 20 engages land 46), wherein the tool is able to rotate about its longitudinal axis on engagement of the key with the guide surface (McLeod; Fig. 1-4), thereby to guide the tool to the known rotational orientation relative to the sub (McLeod; Fig. 1-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the downhole device delivery and drive transfer system as taught by Ormsby to include the guide mechanism and key as taught by McLeod to yield a guide mechanism operable between the sub and the tool to guide the tool to a known rotational orientation relative to the sub as the tool travels into the sub, at which the tool is able to releasably couple to the sub; wherein the guide mechanism comprises a guide surface supported by the sub, and a key on the tool, the key being arranged to engage with the guide surface, wherein the tool is able to rotate about its longitudinal axis on engagement of the key with the guide surface, thereby to guide the tool to the known rotational orientation relative to the sub for the purpose of providing a known rotational orientation for Ormsby’s inner core barrel 26B and for ensuring that the inner core barrel 26B is properly rotationally aligned and to reduce the likelihood of jamming from occurring at a coupling/mating point in which the coupling/mating is performed downhole rather than at the surface (McLeod; col. 1:44-46).

Regarding claim 17, modified Ormsby teaches the invention substantially as claimed as described above, and A system as claimed in claim 1, wherein the device to be carried by the tool is one of (a) a drill bit (Ormsby; drill plug 80), (b) a core barrel assembly comprising an outer core barrel, inner core barrel and drill bit, and (c) a fluid driven hammer drill system (Ormsby; drill plug 80).

Regarding independent claim 18, modified Ormsby teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A method (Ormsby; Fig. 1-4 and 8) of delivering one or more devices (Ormsby; drill plug 80) to a downhole end of a drill string (Ormsby; Fig. 1; drill string 16) to perform one or more downhole functions (Ormsby; Fig. 1-3 and 8; drilling functions/operations) and of transferring torque from the drill string to the one or more devices (Ormsby; Fig. 1-4 and 8), the method comprising: providing a sub (Ormsby; Fig. 8; assembly of outer core barrel 12 and core head 40) attached to the downhole end of the drill string, wherein the sub has a guide surface (McLeod; peaks 16 and 18 and land 46); delivering a tool (Ormsby; Fig. 8; inner core barrel 26B except for drill plug 80) through the drill string and into the sub (Ormsby; Fig. 1-3 and 8), wherein the tool is arranged to carry the one or more devices (Ormsby; Fig. 1-3 and 8), and the tool has a key (McLeod; latch dog 20 of the latch dogs 20 and 22) being arranged to engage with the guide surface (McLeod; col. 4:53-57 latch dog 20 engages land 46); guiding the tool to a known rotational orientation (McLeod; Fig. 1-4) relative to the sub as the tool travels into the sub, whereby the key engages the guide surface to rotate the tool about its longitudinal axis (McLeod; Fig. 1-4); and releasably coupling the tool to the sub in the known rotational orientation (McLeod; Fig. 1-4), so that torque, when applied to the drill string, is transferred by the sub to the tool and the device (McLeod; Fig. 1-4).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby US5351765 in view of McLeod US6173796 as applied to claim 1 above, and further in view of Dewey et al. US6648069.
Regarding claim 15, modified Ormsby teaches the invention substantially as claimed as described above, and A system as claimed in claim 1, wherein the device to be carried by the tool is configured, while a hole is being drilled by the drill string (Ormsby; Fig. 1-4 and 8).
Modified Ormsby does not teach wherein the device to be carried by the tool is configured, while a hole is being drilled by the drill string, to facilitate a change in direction of drilling of the hole.
Dewey teaches wherein the device (Dewey; col. 12:41 “whipstock”) to be carried by the tool (Dewey; orientation member 16 of reference member insertable locator tool 10) is configured to facilitate a change in direction of drilling of the hole (Dewey; col. 12:37-44 “whipstock” is disposed on reference member 10 that comprises the orientation member 16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the device and the location of the device as taught by modified Ormsby to be a whipstock positioned above the tool as taught by Dewey to yield wherein the device to be carried by the tool is configured, while a hole is being drilled by the drill string, to facilitate a change in direction of drilling of the hole for the purpose of providing directional drilling control.

Regarding claim 16, modified Ormsby teaches the invention substantially as claimed as described above, and A system as claimed in claim 1, wherein the device to be carried by the tool, a hole being drilled by the drill string (Ormsby; Fig. 1-4 and 8).
Modified Ormsby does not teach wherein the device to be carried by the tool is a wedging system being arranged to contact a surface of, or be suspended in, a hole being drilled by the drill string to facilitate a change in direction of drilling of the hole.
Dewey teaches wherein the device (Dewey; col. 12:41 “whipstock”) to be carried by the tool (Dewey; orientation member 16 of reference member insertable locator tool 10) is a wedging system (Dewey; col. 12:41 “whipstock”) being arranged to contact a surface of, or be suspended in, a hole being drilled by the drill string to facilitate a change in direction of drilling of the hole (Dewey; col. 12:37-44 “whipstock” is disposed on reference member 10 that comprises the orientation member 16).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the device and the location of the device as taught by modified Ormsby to be a whipstock positioned above the tool as taught by Dewey to yield wherein the device to be carried by the tool is a wedging system being arranged to contact a surface of, or be suspended in, a hole being drilled by the drill string to facilitate a change in direction of drilling of the hole for the purpose of providing directional drilling control.

Allowable Subject Matter
Claims 2-4 and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; 
and if a timely filed terminal disclosure in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection.

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; 
and if a timely filed terminal disclosure in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the double patenting rejection.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murray US7066270 teaches, in Figures 1-5, an orientation reference point sleeve.
Wolf et al. US10240415 teaches an alignment assembly with a castellation connector 90 in Figure 8, an orienting key 76, and alignment mechanism 34.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	8/29/22